Name: 2001/830/EC: Commission Decision of 20 November 2001 concerning a request for exemption submitted by Germany pursuant to Article 8(2)(c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (notified under document number C(2001) 3651)
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  land transport;  organisation of transport;  technology and technical regulations;  Europe
 Date Published: 2001-11-28

 Avis juridique important|32001D08302001/830/EC: Commission Decision of 20 November 2001 concerning a request for exemption submitted by Germany pursuant to Article 8(2)(c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (notified under document number C(2001) 3651) Official Journal L 310 , 28/11/2001 P. 0028 - 0028Commission Decisionof 20 November 2001concerning a request for exemption submitted by Germany pursuant to Article 8(2)(c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers(notified under document number C(2001) 3651)(Only the German text is authentic)(2001/830/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers(1), as last amended by Directive 2000/40/EC of the European Parliament and of the Council(2), and in particular Article 8(2)(c) thereof,Whereas:(1) The request for exemption submitted by Germany on 7 December 2000, which reached the Commission on 18 December 2000, contained the information required by Article 8(2)(c) of Directive 70/156/EEC. The request concerns the production and fitting of hinges for side doors in the rear lateral part of a type of M1 class vehicle.(2) The reasons set out in the request, according to which such hinges and fitting of the same, do not meet the requirements of the relevant Directive, namely Council Directive 70/387/EEC of 27 July 1970 on the approximation of the laws of the Member States relating to doors of motor vehicles and their trailers(3), as last amended by Commission Directive 98/90/EC(4), are well-founded.(3) The fitting of these hinges complies with certain additional provisions demonstrating an equivalent level of safety as is provided by the requirements of Directive 70/387/EEC.(4) The Community Directive concerned will be amended in order to permit the production and fitting of such hinges and to ensure compatibility with the technical requirements of Directive 70/387/EEC.(5) The measure provided for by this Decision is in accordance with the opinion of the Committee on Adaptation to Technical Progress set up by Directive 70/156/EEC,HAS ADOPTED THIS DECISION:Article 1The request submitted by Germany for an exemption concerning the production and fitting of hinges for side doors and installation of the same in the rear lateral part of a type of motor vehicles is hereby approved.Article 2This Decision is addressed to the Federal Republic of Germany.Done at Brussels, 20 November 2001.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 42, 23.2.1970, p. 1.(2) OJ L 203, 10.8.2000, p. 9.(3) OJ L 176, 10.8.1970, p. 5.(4) OJ L 337, 12.12.1998, p. 29.